851 F.2d 1501
271 U.S.App.D.C. 274
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NATIONAL SOCIAL SCIENCE AND LAW CENTER, Appellant,v.LEGAL SERVICES CORPORATION, et al.
No. 87-7236.
United States Court of Appeals, District of Columbia Circuit.
June 8, 1988.

Before ROBINSON, RUTH BADER GINSBURG, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and was briefed and argued by counsel for the parties.  Upon full review of the issues presented, this court concludes that no further opinion is warranted.  See D.C.Cir.R. 14(c).


2
We have examined in light of the record the findings made and the reasons set forth by the Hearing Examiner in his June 19, 1987 Recommended Decision, and the restatement thereof by the district court in its December 7, 1987 Memorandum.  This examination satisfies us that, on all the evidence, there was a rational basis for each ruling essential to the July 8, 1987 Final Decision of the Legal Services Corporation.  It is therefore


3
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.  It is


4
FURTHER ORDERED, by the Court, on its own motion, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15.  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.